            Case 2:17-cv-01251-PLD Document 94 Filed 07/22/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


U.S. EQUAL EMPLOYMENT                     )
OPPORTUNITY COMMISSION,                   )
                                          )
      Plaintiff,                          )
                                          )                   Case No. 2:17-CV-01251
v.                                        )
                                          )                   Hon. Patricia L. Dodge
NORFOLK SOUTHERN CORPORATION              )
and NORFOLK SOUTHERN RAILWAY              )
COMPANY,                                  )
                                          )
      Defendants.                         )
__________________________________________)


                  JOINT MOTION FOR ENTRY OF CONSENT DECREE

       Plaintiff U.S. Equal Employment Opportunity Commission (the “Commission” or

“EEOC”) and Defendants Norfolk Southern Corporation and Norfolk Southern Railway Company

(“Defendants”) respectfully move the Court for approval and entry of the attached Consent Decree

(Exhibit 1). In support of the Motion, the parties state as follows:

       1.       The Commission and Defendants have negotiated the attached Consent Decree as

a resolution of the Commission’s claims in the above-captioned case.

       2.       The Commission and Defendants believe that the terms of this Consent Decree are

adequate, fair, reasonable, equitable and just.

       3.       The Commission and Defendants believe that the Consent Decree conforms with

the Federal Rules of Civil Procedure and is not in derogation of the rights or privileges of any

person. The entry of this Consent Decree will further the objectives of the Title VII of the Civil

Rights Act of 1964, as amended, and will be in the best interests of the parties, those for whom the

Commission seeks relief and the public.

                                                  1
Case 2:17-cv-01251-PLD Document 94 Filed 07/22/20 Page 2 of 3




                           Respectfully submitted,


                           /s/
                           Gregory A. Murray
                           Senior Trial Attorney
                           Pa. I.D. No. 316144
                           EEOC – Pittsburgh Area Office
                           1000 Liberty Avenue, Suite 1112
                           Pittsburgh, PA 15222
                           Telephone: (412) 588-6907
                           Facsimile: (412) 395-5749
                           E-mail: gregory.murray@eeoc.gov

                           Counsel for EEOC


                           /s/
                           Christopher J. DeGroff
                           Seyfarth Shaw LLP
                           233 South Wacker Drive, Suite 8000
                           Chicago, IL 60606
                           Telephone: (312) 460-5000
                           E-mail: cdegroff@seyfarth.com

                           Counsel for Defendants




                              2
          Case 2:17-cv-01251-PLD Document 94 Filed 07/22/20 Page 3 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


U.S. EQUAL EMPLOYMENT                     )
OPPORTUNITY COMMISSION,                   )
                                          )
      Plaintiff,                          )
                                          )                       Case No. 2:17-CV-01251
v.                                        )
                                          )                       Hon. Patricia L. Dodge
NORFOLK SOUTHERN CORPORATION              )
and NORFOLK SOUTHERN RAILWAY              )
COMPANY,                                  )
                                          )
      Defendants.                         )
__________________________________________)


                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 22, 2020, I filed a true and correct copy of the foregoing Joint

Motion for Entry of Consent Decree with the Clerk of Court using the CM/ECF system, which

will send notification of such filing to all counsel of record.

                                               Respectfully submitted,

                                               For Plaintiff U.S. Equal Employment
                                               Opportunity Commission:

                                               /s/ Gregory A. Murray
                                               GREGORY A. MURRAY
                                               Senior Trial Attorney
                                               Pa. I.D. No. 316144
                                               EEOC – Pittsburgh Area Office
                                               William S. Moorhead Federal Building
                                               1000 Liberty Avenue, Suite 1112
                                               Pittsburgh, PA 15222
                                               Phone: 412-588-6907
                                               Fax: 412-395-5749
                                               gregory.murray@eeoc.gov




                                                  3
